Exhibit 10.1

HORIZON BANCORP

2013 OMNIBUS EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), made and executed as of the      day of
                , 201  , between Horizon Bancorp, an Indiana corporation (the
“Company”), and             , an officer or employee of the Company or one of
its Affiliates, including but not limited to Horizon Bank, N.A., (the
“Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Horizon Bancorp 2013 Omnibus Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and

WHEREAS, it is the view of the Company that this goal can be achieved by
granting Performance Shares to eligible employees; and

WHEREAS, the Participant has been designated by the Committee as an individual
to whom Performance Shares should be granted as determined from the duties
performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:

1.    Award of Performance Shares. The Company hereby awards to the Participant,
effective as of the date the Committee formally approves the award by
resolution,              (            ) Performance Shares, subject to the terms
and conditions of this Agreement and the provisions of the Plan. All provisions
of the Plan, including defined terms, are incorporated herein and expressly made
a part of this Agreement by reference. The Participant hereby acknowledges that
he or she has received a copy of the Plan.

2.    Performance Periods. The Performance Period to which the award of
Performance Shares relates is the three-year period beginning on             
201   and ending on              201  .

3.    Performance Goals. The Performance Goals for the Performance Period are
specified in Schedule A based on a comparison of the Company’s average
performance over the Performance Period (i.e., the summation of performance for
calendar years one, two and three divided by three) for (a) return on common
equity (“ROCE”), (b) compounded annual growth rate of total assets (“CAGR”), and
(c) return on average assets (“ROAA”) relative to the average

 

1



--------------------------------------------------------------------------------

performance for publicly-traded banks with total assets between $1 billion and
$5 billion on the SNL Bank Index (the “SNL Index”) for ROCE, CAGR and ROAA over
the Performance Period. Only banks which have reported year-end results by
March 1st will be considered for comparison purposes. In the event SNL Financial
LC ceases to publish the SNL Index, the Committee will engage an independent
compensation consultant to assist the Committee in selecting a new bank index or
bank peer group for purposes of determining if a Performance Goal has been met.

4.    Earning and Vesting of Performance Shares. The Performance Shares will
become earned and vested for the Performance Period to the extent (a) the
Performance Goals are satisfied in accordance with the earnings provision of
Schedule A, and (b) the Participant is actively employed on the last day of the
Performance Period (unless, during the Performance Period, he terminates
employment due to death, Permanent and Total Disability, Retirement or there is
a Change in Control). If the Performance Goals are not satisfied, those
Performance Shares eligible to be earned and vested during such Performance
Period will be forfeited effective as of the last day of the Performance Period.

5.    Termination of Service. Except as otherwise provided in Section 6 below in
the case of a Change in Control, all unvested Performance Shares will be
forfeited effective as of the date of the Participant’s Termination of Service;
provided, however, if the Participant incurs a Termination of Service due to
death, Permanent and Total Disability or Retirement, the Performance Shares for
such Performance Period will be treated as earned and vested to the extent the
Performance Goals for such Performance Periods are satisfied, as contemplated
under Schedule A, effective as of the last day of such Performance Period, in a
pro rata manner based on the number of days in the Performance Period in which
the Participant was an employee prior to Termination of Service.

6.    Change in Control. Notwithstanding any other provision of this Agreement,
the Performance Shares shall be vested upon a Change in Control of the Company
as provided in Section 11.1 of the Plan.

7.    Form and Timing of Payment of Performance Shares. Payment of earned and
vested Performance Shares will be made as soon as practicable in the calendar
year after the end of the applicable Performance Period. The Committee, in its
sole discretion, may pay earned and vested Performance Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned and vested Performance Shares, determined as of the last day of the
Performance Period) or a combination thereof.

8.    Pass-Through of Dividends. Unless otherwise determined by the Committee in
its sole discretion, the Participant shall be entitled to receive all cash
dividends which would have been paid with respect to the Performance Shares if
they had been actual Shares, regardless of whether the Period of Restriction has
lapsed.

9.    Participant’s Representations. The Participant represents to the Company
that:

(a)    The terms and arrangements relating to the grant of Performance Shares
and the offer thereof have been arrived at or made through direct communication
with the Company or a person acting in its behalf and the Participant;

 

2



--------------------------------------------------------------------------------

(b)    The Participant has received a balance sheet and income statement of the
Company and as an employee of the Company or one of its Affiliates:

(i)    is thoroughly familiar with the Company’s business affairs and financial
condition; and

(ii)    has been provided with or has access to such information (and has such
knowledge and experience in financial and business matters that the Participant
is capable of utilizing such information) as is necessary to evaluate the risks,
and make an informed investment decision with respect to, the grant of
Performance Shares.

10.    Nontransferability. Performance Shares cannot be (a) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, or (b) subject to execution,
attachment or similar process. Any attempted or purported transfer of
Performance Shares in contravention of this Section or the Plan shall be null
and void and of no force or effect whatsoever.

11.    Issuance of Shares. Within a reasonable period of time following the end
of the Period of Restriction, the Company shall issue to the Participant or his
beneficiary the number of Performance Shares specified in Section 1 of this
Agreement, less any withholding required by Section 13 of this Agreement.

12.    Restrictive Legend. In the event the Participant is an “affiliate” of the
Company (as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such
Participant contain a legend in substantially the following form:

“THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF THE
COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”

The Company shall issue such additional certificates as may be required to give
effect to Section 14 of this Agreement.

Notwithstanding the foregoing provisions of this Section, the Company shall not
be required to deliver any certificates for shares prior to: (a) the end of the
Period of Restriction; (b) completing any registration or other qualification of
the Shares, which the Company deems necessary or advisable under any federal or
state law or under the rulings or regulations of the

 

3



--------------------------------------------------------------------------------

Securities and Exchange Commission or any other governmental regulatory body;
and (c) obtaining any approval or other clearance from any federal or state
governmental agency or body, which the Company determines to be necessary or
advisable. The Company has no obligation to obtain the fulfillment of the
conditions specified in the preceding sentence. As a further condition to the
issuance of certificates for shares, the Company may require the making of any
representation or warranty which the Company deems necessary or advisable under
any applicable law or regulation.

13.    Income and Employment Tax Withholding. The Participant shall be solely
responsible for paying to the Company all required federal, state, city and
local income and employment taxes which arise on the vesting of the Performance
Shares. The Committee, in its sole discretion and subject to such rules as it
may adopt, shall require the Participant to satisfy any withholding tax
obligation by having the Company retain Performance Shares which have a Fair
Market Value, determined as of the date of payment for such Performance Shares
to the Participant, equal to the amount of the minimum withholding tax to be
satisfied by that retention.

14.    Mitigation of Excise Tax. The Participant acknowledges that the
Performance Shares issued hereunder is subject to reduction by the Committee for
the reasons specified in Section 13.9 of the Plan.

15.    Indemnity. The Participant hereby agrees to indemnify and hold harmless
the Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with the Participant’s participation in the Plan.

16.    Financial Information. The Participant understands he or she is able to
access the Company’s most recent quarterly balance sheet and quarterly income
statement by visiting the following internet address:
http://www.snl.com/Irweblinkx/finl.aspx?iid=100750.

17.    Changes in Shares. In the event of any change in the Shares, as described
in Section 3.6 of the Plan, the Committee shall make appropriate adjustment or
substitution in the number of Performance Shares, all as provided in the Plan.
The Committee’s determination in this respect shall be final and binding upon
all parties.

18.    Non-Disclosure; Return of Confidential Information and Other Property.

(a)    Access to Confidential Information. The Participant understands,
acknowledges and agrees that during the course of his employment with the
Company he has gained or shall gain information regarding, knowledge of and
familiarity with the Confidential Information (as defined in subsection 18(c))
of the Company and any Affiliates and that if the Confidential Information was
disclosed by the Participant, the Company or Affiliate would suffer irreparable
damage and harm. The Participant

 

4



--------------------------------------------------------------------------------

understands, acknowledges and agrees that the Confidential Information derives
substantial economic value from, among other reasons, not being known or readily
ascertainable by proper means by others who could obtain economic value
therefrom upon disclosure. The Participant acknowledges and agrees that the
Company and all Affiliates use reasonable means to maintain the secrecy and
confidentiality of the Confidential Information.

(b)    Non-Disclosure. At all times while the Participant is employed by the
Company or any Affiliate, and at all times thereafter, the Participant shall not
(i) directly or indirectly disclose, provide or discuss any Confidential
Information with or to any Person (as defined in subsection 18(d) other than
those directors, officers, employees, representatives and agents of the Company
and any Affiliates who need to know such Confidential Information for a proper
corporate purpose, and (ii) directly or indirectly use any Confidential
Information (A) to compete against the Company or any Affiliates, or (B) for the
Participant’s own benefit or for the benefit of any Person other than the
Company or any Affiliate.

(c)    Confidential Information Defined. For purposes of this Agreement, the
term “Confidential Information” means any and all:

(i)    materials, records, data, documents, lists, writings and information
(whether in writing, printed, verbal, electronic, computerized, on disk or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of the Company or any Affiliate that are
confidential, proprietary or not otherwise publicly available, in any event not
without a breach of this Agreement, or (B) that the Company or any Affiliate has
deemed confidential, proprietary or nonpublic;

(ii)    trade secrets of the Company or any Affiliate, as defined in Indiana
Code Section 24-2-3-2, as amended, or any successor statute; and

(iii)    any and all copies, summaries, analyses and extracts which relate or
refer to or reflect any of the items set forth in (i) or (ii) above. The
Participant agrees that all Confidential Information is confidential and is and
at all times shall remain the property of, as applicable, the Company or any of
the Affiliates.

(d)    Definition of Person. For purposes of this Agreement, the term “Person”
shall mean any natural person, proprietorship, partnership, corporation, limited
liability corporation, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.

(e)    Return of Confidential Information and Other Property. The Participant
covenants and agrees:

 

5



--------------------------------------------------------------------------------

(i)    to keep all Confidential Information subject to the Company’s or any
Affiliate’s custody and control and to promptly return to the Company or the
appropriate Affiliate all Confidential Information that is still in the
Participant’s possession or control at the termination of the Participant’s
employment with the Company; and

(ii)    promptly upon termination of the Participant’s employment with the
Company, to return to the Company, at the Company’s principal office, all
vehicles, equipment, computers, credit cards and other property of the Company
and to cease using any of the foregoing.

19.    Non-Solicitation of Employees and Other Representatives. During the term
of Participant’s employment with Horizon Bank, N.A. (the “Bank”) and for twelve
(12) months thereafter, (a) Participant will not directly or indirectly
encourage, solicit, induce, or attempt to encourage, solicit, or induce any
employee, agent, contractor, or representative of the Bank to terminate his/her
employment or contractual relationship with the Bank (or devote less than full
time and efforts to the Bank’s business), and (b) Participant will not directly
or indirectly hire or attempt to hire: (i) for any competitive position with any
competitor any person who is an employee, agent, contactor, or representative to
the Bank at such time (or who has been an employee, agent, contractor, or
representative of the Bank at any time within the preceding 180 days) or
(ii) for any position with any business any person who is an employee, agent,
contractor, or representative of the Bank at such time (or who has been an
employee, agent, contractor, or representative of the Bank at any time within
the preceding 180 days).

20.    Non-Solicitation of Customers. During the term of Participant’s
employment with the Bank and for twelve (12) months thereafter, Participant will
not, in a competitive capacity, on behalf of any person or entity other than the
Bank, directly or indirectly:

(a)    solicit, divert (or attempt to solicit or divert) or accept competitive
business from any customer of the Bank with whom the Participant had contact
(either directly or indirectly) or over which Participant had responsibility at
any time in the one (1) year preceding Participant’s separation;

(b)    solicit, divert (or attempt to solicit or divert) or accept any
competitive business from any customer of the Bank about whom Participant has
obtained Confidential Information while employed by the Bank;

(c)    solicit, divert (or attempt to solicit or divert) or accept competitive
business from any identified prospective customer of the Bank with whom
Participant had contact (either directly or indirectly) or over which
Participant had responsibility at any time in the one (1) year preceding
Participant’s separation; or

(d)    solicit, divert (or attempt to solicit or divert) or accept competitive
business from any identified prospective customer of the Bank about whom
Participant has obtained Confidential Information.

 

6



--------------------------------------------------------------------------------

21.    Limited Covenant Not to Compete.

(a)    During Participant’s employment by the Bank, Participant shall not,
directly or indirectly, have any ownership interest in, work for, advise,
manage, act as an agent or consultant for, or have any business connection, or
business or employment relationship, with any entity or person which competes
with the Bank.

(b)    Moreover, for a period of              months after Participant’s
separation from the Bank for any reason, Participant shall not:

(i)    Within the Indiana counties of              and the Michigan counties of
            ;

(ii)    Within forty (40) miles of any Bank branch in, or for which Participant
performed services or has been assigned responsibility, at any time within one
(1) year preceding Participant’s separation; or

(iii)    in the Indiana and/or Michigan cities or towns for which Participant
has been assigned responsibility, in writing, at any time within one (1) year
preceding Participant’s separation;

directly or indirectly and in a competitive capacity own, manage, finance,
operate, control, or participate in ownership, management, or operation of, act
as an agent, consultant, or be employed with, any business engaged in the
marketing, sale, or servicing of any service or product:

(1)    with which Participant was involved during Participant’s last year of
employment with the Bank; or

(2)    which the Bank is developing, marketing, selling, or servicing (or plans
to develop, market, sell, or service) and about which Participant gained any
Confidential Information in the course of Participant’s employment with the
Bank.

(c)    For purposes of this Agreement, the term “competitive capacity” shall
mean (i) performing tasks or duties similar to those Participant performed in
Participant’s last year of employment at the Bank for a competitor of the Bank;
(ii) managing/supervising those who, for a competitor of the Bank, perform tasks
or duties similar to those which Participant performed in Participant’s last
year of employment with the Bank; or (iii) performing, on behalf of a competitor
of the Bank, tasks or duties in which Participant utilizes any Confidential
Information that Participant learned in the course of Participant’s employment
with the Bank.

22.    Periods of Noncompliance and Reasonableness of Periods. The restrictions
and covenants contained in Sections 19, 20, and 21 shall be deemed not to run
during all periods of noncompliance, the intention of the parties hereto being
to have such restrictions and covenants apply during the Term of this Agreement
and for the full periods specified in Sections 19, 20 and 21. The Company and
the Participant understand, acknowledge and agree that the restrictions

 

7



--------------------------------------------------------------------------------

and covenants contained in Sections 18, 19, 20 and 21 are reasonable in view of
the nature of the business in which the Company and the Affiliates are engaged,
the Participant’s positions with the Company and/or the Bank and the
Participant’s advantageous knowledge of and familiarity with the business,
operations, affairs and customers of the Company and the Affiliates, including
but not limited to the Bank.

The Company’s obligation to pay the amounts otherwise payable to the Participant
pursuant to this Agreement shall immediately terminate in the event that the
Participant breaches any of the provisions of Sections 18, 19, 20 or 21.
Notwithstanding the foregoing:

(a)    the covenants of the Participant set forth in Sections 18, 19, 20 or 21
shall continue in full force and effect and be binding upon the Participant;

(b)    the Company shall be entitled to the remedies specified in Section 24;
and

(c)    the Company shall be entitled to its damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
resulting from or relating to the Participant’s breach of any of the provisions
of Sections 18, 19, 20 or 21.

23.    Survival of Certain Provisions. Upon any termination of the Participant’s
employment with the Bank, the Participant and the Company hereby expressly agree
that the provisions of Sections 18, 19, 20, 21, 22, 23 and 24 shall continue to
be in full force and effect and binding upon the Participant and the Company in
accordance with the applicable respective provisions of such Sections.

24.    Remedies. The Participant agrees that the Company or the Bank shall
suffer irreparable damage and injury and shall not have an adequate remedy at
law in the event of any actual, threatened or attempted breach by the
Participant of any provision of Sections 18, 19, 20 or 21. Accordingly, in the
event of a breach or a threatened or attempted breach by the Participant of any
provision of Sections 18, 19, 20 or 21, in addition to all other remedies to
which the Company and the Bank are entitled at law, in equity or otherwise, the
Company and the Bank may be entitled to a temporary restraining order and a
permanent injunction or a decree of specific performance of any provision of
Sections 18, 19, 20 or 21. The foregoing remedies shall not be deemed to be the
exclusive rights or remedies of the Company or the Bank for any breach of or
noncompliance with this Agreement by the Participant but shall be in addition to
all other rights and remedies available to the Company or the Bank at law, in
equity or otherwise.

25.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision shall be considered divisible and the court
making such determination shall have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted

 

8



--------------------------------------------------------------------------------

by law, and such provision shall then be enforceable against the appropriate
party hereto in its reformed, reduced or limited form; provided, however, that a
provision shall be enforceable in its reformed, reduced or limited form only in
the particular jurisdiction in which a court of competent jurisdiction makes
such determination.

26.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

27.    Controlling Laws. Except to the extent superseded by the laws of the
United States, the laws of the State of Indiana, without reference to the choice
of law principles thereof, shall be controlling in all matters relating to this
Agreement.

28.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which collectively shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Share Award Agreement to be
executed as of the day and year first above written.

 

HORIZON BANCORP PARTICIPANT By:  

 

 

ATTEST By:  

 

9



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE GOALS AND EARNINGS LEVELS FOR PERFORMANCE PERIOD

 

Performance Goal

   Weight  

Threshold

50% Payout

  

Target

100% Payout

  

Maximum

125% Payout

Return on Common Equity: The ROCE of the Company compared with the ROCE of the
banks included in the SNL Bank Index.

   34%   50th to 74th Percentile    75th to 84th Percentile    Greater than 84th
Percentile

Compounded Annual Growth Rate of Total Assets: The CAGR of total assets for the
Company compared with the CAGR of total assets for the banks included SNL Bank
Index.

   33%   50th to 74th Percentile    75th to 84th Percentile    Greater than 84th
Percentile

Return on Average Assets: The ROAA for the Company compared with the ROAA for
the banks included in the SNL Bank Index.

   33%   50th to 74th Percentile    75th to 84th Percentile    Greater than 84th
Percentile

 

10